Citation Nr: 0526369	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left hand and left knuckle.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of entitlement to service connection for 
hypertension and entitlement to an initial disability rating 
in excess of 30 percent for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has no current disability related to an inservice 
injury to the left hand and left knuckle.


CONCLUSION OF LAW

Residuals of an injury to the left hand and left knuckle were 
not incurred in or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appeal have noted the 
evidence considered and the pertinent laws and regulations.  
In addition, letters sent in January 2002 and March 2004 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought and whether the veteran or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, in 
October 2000 the veteran had an examination that addressed 
his left hand injury claim.  

Despite repeated opportunities to do so, the veteran has not 
forwarded any names or addresses of medical personnel who may 
have treated him in 1994 for an accident and injury involving 
his left hand.  In short, the veteran has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the issue of entitlement 
to service connection for residuals of an injury to the left 
hand and left knuckle.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A December 1969 service medical record reveals that a 
"bullet exploded" resulting in an injury to the left 
deltoid area and the knuckle of the left index finger.  A 
metallic fragment was extracted from a laceration on the left 
index metacarpal phalangeal joint.  A dressing was changed 
two days later and the remaining records are silent for any 
further treatment or complaints related to the left hand.  
The veteran's April 1970 separation examination noted no 
disability related to the left hand.

National Guard medical records (including several physical 
examinations) dated from 1978 to 1989 contain no references 
or treatment related to a left hand disability.  

At an October 2000 VA (QTC) examination, the veteran stated 
that in 1994 a tire blew up in his face, resulting in an 
injury to, among other places, his left hand.  He denied that 
the injury to his left hand was caused by a gunshot wound.  
He stated that the tire accident led to an open reduction and 
internal fixation performed on his left hand at the fifth 
digit knuckle area.  He stated that he had continued to have 
constant and daily left hand pain.  Physical examination 
revealed a non-disfiguring surgical scar on the dorsum of the 
left hand measuring 5 centimeters.  The left hand fingers had 
essentially full range of motion with no pain, weakness, or 
fatigue.  X-rays revealed left hand osteoarthritis.  The 
diagnosis was status post fracture of the left hand; status 
post ORIF surgery with residual non-disfiguring scar and 
osteoarthritis.

In a statement received in November 2001, the veteran stated 
that he had lost grip strength in his left hand.  He noted 
that he had been hit by sniper fire on his left hand.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the medical records 
indicate that the veteran had an injury to his left hand 
during service, no residual disability was noted on the 
veteran's service separation examination or the numerous 
National Guard examinations conducted from 1978 to 1989.  It 
appears that the veteran's current left hand disability is 
related, by the veteran's own admission, to an accident that 
occurred in 1994.  At any rate, the October 2000 VA 
examination revealed no disability to the veteran's knuckle 
of the left index finger (or left deltoid area), the location 
of his service injury.  In short, no physician has linked any 
current left hand disability to service, and the medical 
evidence does not suggest such a link.

To the extent that 38 U.S.C.A. § 1154 applies to this case, 
the Board notes that the veteran has not asserted that his 
medical records are incomplete or inaccurate, or that he was 
unable to obtain medical help for his left hand injury during 
service.  More importantly, the Board notes that there is no 
current disability related to the veteran's inservice left 
hand injury.  Even considering the provisions of 38 U.S.C.A. 
§ 1154, the veteran's claim must be denied.

The Board has also considered the veteran's statements, which 
have been given weight as to his observation for symptoms 
related to his left hand.  However, it does not appear that 
the veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the foregoing, entitlement to service connection for 
residuals of an injury to the left hand and left knuckle is 
not warranted.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of an injury to the left 
hand and left knuckle is denied.


REMAND

In a statement received in November 2001 the veteran asserted 
that his hypertension was related to his PTSD.  The Board 
notes that as service connection for PTSD is now in effect 
(granted by the RO in April 2005) the veteran should be 
afforded a VA examination for the purpose of addressing his 
contentions concerning his hypertension.

The Board further observes that by rating decision in April 
2005, the veteran was granted service connection for PTSD and 
was awarded a 30 percent disability rating, effective July 
27, 1999.  In the appellant's August 2005 post-remand brief, 
the veteran (through his representative) essentially 
expressed disagreement with the 30 percent rating.  Based on 
the foregoing, appropriate action, including issuance of a 
statement of the case, is necessary.  38 C.F.R. § 20.300; 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
hypertension that might be present.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that 
hypertension is related to the veteran's 
service, or, is related to or aggravated 
by his service-connected PTSD.  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination.

2.  The issue of service connection for 
hypertension should again be reviewed on 
the basis of the additional evidence.  If 
this benefit is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

3.  The veteran should be issued a 
statement of the case on the appeal 
initiated by the veteran from the 
aforementioned April 2005 rating decision 
that granted service connection for PTSD 
and awarded a 30 percent disability 
rating.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal from that 
determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


